Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second cooling passage receiving a second cooling air from the first cooling passage, and the skin core passage receiving a third cooling air from the second cooling passage (Claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4, line 13-14 is objected to because of the following informalities:  “a second cooling air flow path passage of the plurality of cooling passages” should be - -a second cooling air flow path of the plurality of cooling passages- -.  Appropriate correction is required.
Claim 9, line 2, 3 is objected to because of the following informalities:  “a/the cross section” should be - -the oblong cross section- -.  Appropriate correction is required.
Claim 14, line 13-14 is objected to because of the following informalities:  “the turbine engine” should be - -the gas turbine engine- -.  Appropriate correction is required.
Claim 18, line 3 is objected to because of the following informalities:  “the second cooling air flow” should be - -a second cooling air flow- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, line 3-4 recites “the cross section being one of an oval, a triangle, a rhombus, an airfoil, and a circle”.  However, claim 7, line 6, from which claim 9 depends, recites that the cross section is oblong.  A circle cannot be oblong because the definition of oblong excludes circles, see Merriam Webster and Dictionary.com.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 9-10, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacy et al (US 20120183412 as referenced in OA dated 12/22/2020) in view of Cunha (US 20070116568 as referenced in OA dated 12/22/2020) and Tibbott (US 20080063524 as referenced in OA dated 12/22/2020).

    PNG
    media_image1.png
    369
    407
    media_image1.png
    Greyscale

Annotated Figure 1 of Cunha (US 20070116568 as referenced in OA dated 12/22/2020)

Regarding claim 7, Lacy discloses a turbine engine component (Figure 2, 20) comprising: 
(Figure 6, 42) connected to an aft edge (Figure 6, 44) via a first surface (Figure 6, 38) and a second surface (Figure 6, 40);
a plurality of cooling passages (Figure 6, 48, 50, 52, 54) defined within the turbine engine component; 
a skin core passage (Figure 6, 162) defined immediately adjacent said first surface.
Lacy does not disclose at least one pedestal interrupting a flow path through said skin core passage, the at least one pedestal having an oblong cross section relative to a turbine engine including the turbine engine component; and wherein said oblong cross section includes a longest diameter, and said longest diameter is aligned with one of axis of the turbine engine and a radius of the turbine engine.
However, Cunha teaches a turbine engine component (Figure 1, 12) comprising: 
a fore edge (Annotated Figure 1, labeled leading edge)  connected to an aft edge (Annotated Figure 1, labeled trailing edge) via a first (Annotated Figure 1, labeled pressure side) and a second surface (Annotated Figure 1, labeled suction surface); 
a plurality of cooling passages (Annotated Figure 1, labeled blade inner air plenum, Paragraph 0023, and the inlet of Paragraph 0017) defined within the turbine engine component; 
a skin core passage (Annotated Figure 1, labeled skin core passages, specifically either of the bottom two instances.  Paragraph 0023) defined immediately adjacent said first surface; and 
at least one pedestal (Figure 2, 20, 22) interrupting a flow path (Figure 2, 11) through said skin core passage wherein said at least one pedestal has a cross section (The cross section of the pedestal).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Lacy to include at least one pedestal interrupting a flow path through said skin core passage as taught by and suggested by Cunha in order to increase (Paragraph 0015), to provide film and convection cooling of the pedestal (Paragraph 0023), and to provide film cooling (Paragraph 0023, the modification adds pedestals to the skin core passage which have holes which provide film cooling for the turbine engine component. In particular, the modification adds pedestals to Figure 6, 162 which are fed from 54 of Lacy.)
Lacy in view of Cunha does not teach the at least one pedestal having an oblong cross section relative to a turbine engine including the turbine engine component; and wherein said oblong cross section includes a longest diameter, and said longest diameter is aligned with one of axis of the turbine engine and a radius of the turbine engine.
However, Tibbott teaches a turbine engine component (Figure 2, 30) comprising: 
a fore edge (Figure 2, 35) connected to an aft edge (Figure 2, 37) via a first surface (Figure 2, 32) and a second surface (Figure 2, 33); 
at least one pedestal (Figure 10, 59) interrupting a flow path through a passage (The radial flow path through Figure 2, 30);
wherein said at least one pedestal has an oblong cross section  (Figure 10, 59 has an oblong cross section) relative to a turbine engine (Figure 1, 10) including the turbine engine component;
wherein said oblong cross section includes a longest diameter (The longest diameter of Figure 9, 59b is aligned to the axis of the turbine engine or 59a is aligned to the radius of the turbine engine), and said longest diameter is aligned with one of axis (Figure 1, X-X) of the turbine engine and a radius (The radius of Figure 1, X-X) of the turbine engine.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Lacy in view of Cunha wherein the at least one pedestal having an oblong cross section relative to a turbine engine including the turbine engine component; and wherein said oblong cross section includes a longest diameter, and said longest diameter is aligned with one of axis of the turbine engine and a radius of the turbine (Paragraph 0009, the modification uses the shapes of the pedestal of Tibbott).
Regarding claim 9, Lacy in view of Cunha and Tibbott teach the invention as claimed.
Lacy does not disclose wherein each of said at least one pedestal has the oblong cross section along a direction of flow through the skin core passage, the oblong cross section being one of an oval, a triangle, a rhombus, and an airfoil.
However, Cunha teaches wherein each of said at least one pedestal has the cross section (The cross section of Figure 2, 20, 22) along a direction of flow (The left to right direction in Figure 2) through the skin core passage.
Therefore, it would have been obvious to one of ordinary in the art at the time of effective filing to modify the invention of Lacy wherein each of said at least one pedestal has the cross section along a direction of flow through the skin core passage as taught by and suggested by Cunha in order to increase convective cooling efficiency (Paragraph 0015), to provide film and convection cooling of the pedestal (Paragraph 0023), and to provide film cooling (Paragraph 0023, this is the same modification as claim 7).
Lacy in view of Cunha does not teach wherein each of said at least one pedestal has the oblong cross section along a direction of flow through the skin core passage, the oblong cross section being one of an oval, a triangle, a rhombus, and an airfoil.
However, Tibbott teaches wherein each of said at least one pedestal has the oblong cross section (The cross section of Figure 10, 59) along a direction of flow (The up direction of Figure 9, A) through the skin core passage, the cross section being one of an oval (The cross-section is an oval), a triangle, a rhombus, and an airfoil .
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Lacy in view of Cunha wherein each of said at least one pedestal has the oblong cross section along a direction of flow through the skin core passage, the oblong cross section being one of an oval, a triangle, a rhombus, and an airfoil as taught by (Paragraph 0009, this is the same modification as claim 7).
Regarding claim 10, Lacy in view of Cunha and Tibbott teach the invention as claimed.
Lacy further discloses wherein at least 80% of a coolant (The air in Paragraph 0005) entering said skin core passage exits said skin core passage at the aft edge (All of the air entering the skin core passage exits at the aft edge).
Regarding claim 11, Lacy in view of Cunha and Tibbott teach the invention as claimed.
Lacy further discloses wherein the turbine engine component is one of a blade outer air seal, a combustor liner, a blade (Figure 2, 20 is a blade), and a vane.
Regarding claim 12, Lacy in view of Cunha and Tibbott teach the invention as claimed.
Lacy further discloses wherein the turbine engine component is one of a blade outer air seal, a combustor liner, a blade (Figure 2, 20 is a blade), and a vane.
Regarding claim 13, Lacy in view of Cunha and Tibbott teach the invention as claimed.
Lacy further discloses wherein the blade is a blade in a second or later turbine stage (Paragraph 0002 and 0022.  The component can be any turbine component having an airfoil which requires cooling.  This includes a blade in the second or later turbine stage).
Regarding claim 14 (Please note that this is a first interpretation), Lacy discloses a gas turbine engine (Figure 1, 10) comprising: 
a compressor section (Figure 1, 12); 
a combustor section (Figure 1, 14) fluidly connected to the compressor section by a flowpath (The flowpath from Figure 1, 12 to 14 to 16); 
a turbine section (Figure 1, 16) fluidly connected to the combustor section by the flowpath; 
at least one gas turbine engine component (Figure 2, 20) exposed to a fluid (Paragraph 0002) passing through said flowpath, the at least one gas turbine engine component including: 
a first surface (Figure 6, 38) and a second surface (Figure 6, 40); 
(Figure 6, 48, 50, 52, 54) defined within the at least one gas turbine engine component; 
a skin core passage (Figure 6, 161) defined immediately adjacent said first surface.
Lacy does not disclose at least one pedestal interrupting a flow path through said skin core passage, the at least one pedestal connecting an interior surface of said at least one cooling passage to said first surface and having an oblong cross section relative to the gas turbine engine, wherein the oblong cross section includes a longest diameter, and said longest diameter is aligned with one of an axis of the turbine engine and a radius of the turbine engine.
However, Cunha teaches a gas turbine engine (The turbine engine of Paragraph 0008) comprising: 
at least one gas turbine engine component (Figure 1, 12) exposed to a fluid (The hot gas path of Paragraph 0004) passing through a flowpath, the at least one gas turbine engine component including: 
a first surface (Annotated Figure 1, labeled pressure side)  and a second surface (Annotated Figure 1, labeled suction surface); 
at least one cooling passage (Annotated Figure 1, labeled blade inner air plenum, Paragraph 0023, and the inlet of Paragraph 0017) defined within the at least one gas turbine engine component; a skin core passage (Annotated Figure 1, labeled skin core passages, specifically either of the bottom two instances.  Paragraph 0023) defined immediately adjacent said first surface; and 
at least one pedestal (Figure 2, 20, 22) interrupting a flow path (Figure 2, 11) through said skin core passage, the at least one pedestal connecting an interior surface (The interior surface where Figure 3, 44 begins. Paragraph 0023) of said at least one cooling passage to said first surface and having a cross section (The cross section of the pedestal).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Lacy to include at least one pedestal interrupting a flow (Paragraph 0015), to provide film and convection cooling of the pedestal (Paragraph 0023), and to provide film cooling (Paragraph 0023, the modification adds pedestals to the skin core passage which have holes which provide film cooling for the turbine engine component. In particular, the modification adds pedestals to Figure 6, 161 which are fed from 52 of Lacy.).
Lacy in view of Cunha does not teach the at least one pedestal having an oblong cross section relative to the gas turbine engine, wherein the oblong cross section includes a longest diameter, and said longest diameter is aligned with one of an axis of the turbine engine and a radius of the turbine engine.
However, Tibbott teaches a gas turbine engine (Figure 1, 10) comprising: 
a compressor section (Figure 1, 13, 14); 
a combustor section (Figure 1, 15) fluidly connected to the compressor section by a flowpath (The flowpath through Figure 1, 13, 14, 15, 16, 17, 18); 
a turbine section (Figure 1, 16, 17, 18)  fluidly connected to the combustor section by the flowpath; 
at least one gas turbine engine component (Figure 2, 30) exposed to a fluid passing through said flowpath (Paragraph 0001 and 0005), the at least one gas turbine engine component including: 
a first surface (Figure 2, 32) and a second surface (Figure 2, 33); and 
and at least one pedestal (Figure 10, 59), the at least one pedestal having an oblong cross section (Figure 10, 59 has an oblong cross section) relative to the gas turbine engine, wherein the oblong cross section includes a longest diameter (The longest diameter of Figure 9, 59b is aligned to the axis of the turbine engine or 59a is aligned to the radius of the turbine engine), and said longest diameter is aligned with one of an axis (Figure 1, X-X) of the turbine engine and a radius (The radius of Figure 1, X-X) of the turbine engine.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Lacy in view of Cunha wherein the at least one pedestal having an oblong cross section relative to the gas turbine engine, wherein the oblong cross section includes a longest diameter, and said longest diameter is aligned with one of an axis of the turbine engine and a radius of the turbine engine as taught by and suggested by Tibbott in order to increase the life of the airfoil (Paragraph 0009, the modification uses the shapes of the pedestal of Tibbott).
Regarding claim 15 (Please note that this is a first interpretation), Lacy in view of Cunha and Tibbott teach the invention as claimed.
Lacy does not disclose a film cooling hole defined within said at least one pedestal, the film cooling hole providing a flow path between said at least one cooling passage to said first surface. 
However, Cunha teaches a film cooling hole (Figure 2, 44) defined within said at least one pedestal, the film cooling hole providing a flow path between said at least one cooling passage to said first surface (Paragraph 0023).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Lacy to include a film cooling hole defined within said at least one pedestal, the film cooling hole providing a flow path between said at least one cooling passage to said first surface as taught by and suggested by Cunha in order to increase convective cooling efficiency (Paragraph 0015), to provide film and convection cooling of the pedestal (Paragraph 0023), and to provide film cooling (Paragraph 0023, this is the same modification as claim 14).
Regarding claim 16 (Please note that this is a first interpretation), Lacy in view of Cunha and Tibbott teach the invention as claimed.
(Figure 6, 52) and a second cooling passage (Figure 6, 50).
Lacy does not disclose the at least one pedestal connects an interior surface of the first cooling passage to said first surface.
However, Cunha teaches wherein the at least one cooling passage includes a first cooling passage (The cooling path of Annotated Figure 1, labeled inner air plenum) and a second cooling passage (The inlet of Paragraph 0017), and the at least one pedestal connects an interior surface (The interior surface where Figure 3, 44 begins. Paragraph 0023) of the first cooling passage to said first surface.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Lacy wherein the at least one pedestal connects an interior surface of the first cooling passage to said first surface as taught by and suggested by Cunha in order to increase convective cooling efficiency (Paragraph 0015), to provide film and convection cooling of the pedestal (Paragraph 0023), and to provide film cooling (Paragraph 0023, this is the same modification as claim 14).
Regarding claim 17 (Please note that this is a first interpretation), Lacy in view of Cunha teach the invention as claimed.
Lacy further discloses wherein the first cooling passage receives a first cooling air flow from a first source (The cooling air flow from the right pair of Figure 2, 56), the second cooling passage receives a second cooling air flow from a second source (The cooling air flow from the left pair of Figure 2, 56), and wherein the skin core passage receives cooling air from the second cooling passage.
Regarding claim 14 (Please note that this is a second interpretation), Lacy discloses a gas turbine engine (Figure 1, 10) comprising: 
a compressor section (Figure 1, 12); 
(Figure 1, 14) fluidly connected to the compressor section by a flowpath (The flowpath from Figure 1, 12 to 14 to 16); 
a turbine section (Figure 1, 16) fluidly connected to the combustor section by the flowpath; 
at least one gas turbine engine component (Figure 2, 20) exposed to a fluid (Paragraph 0002) passing through said flowpath, the at least one gas turbine engine component including: 
a first surface (Figure 6, 38) and a second surface (Figure 6, 40); 
at least one cooling passage (Figure 6, 48, 50, 52, 54, 161) defined within the at least one gas turbine engine component; 
a skin core passage (Figure 6, 160, 172) defined immediately adjacent said first surface.
Lacy does not disclose at least one pedestal interrupting a flow path through said skin core passage, the at least one pedestal connecting an interior surface of said at least one cooling passage to said first surface and having an oblong cross section relative to the gas turbine engine, wherein the oblong cross section includes a longest diameter, and said longest diameter is aligned with one of an axis of the turbine engine and a radius of the turbine engine.
However, Cunha teaches a gas turbine engine (The turbine engine of Paragraph 0008) comprising: 
at least one gas turbine engine component (Figure 1, 12) exposed to a fluid (The hot gas path of Paragraph 0004) passing through a flowpath, the at least one gas turbine engine component including: 
a first surface (Annotated Figure 1, labeled pressure side)  and a second surface (Annotated Figure 1, labeled suction surface); 
at least one cooling passage (Annotated Figure 1, labeled blade inner air plenum, Paragraph 0023, and the inlet of Paragraph 0017) defined within the at least one gas turbine engine component; a skin core passage (Annotated Figure 1, labeled skin core passages, specifically either of the bottom two instances.  Paragraph 0023) defined immediately adjacent said first surface; and 
at least one pedestal (Figure 2, 20, 22) interrupting a flow path (Figure 2, 11) through said skin core passage, the at least one pedestal connecting an interior surface (The interior surface where Figure 3, 44 begins. Paragraph 0023) of said at least one cooling passage to said first surface and having a cross section (The cross section of the pedestal).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Lacy to include at least one pedestal interrupting a flow path through said skin core passage, the at least one pedestal connecting an interior surface of said at least one cooling passage to said first surface as taught by and suggested by Cunha in order to increase convective cooling efficiency (Paragraph 0015), to provide film and convection cooling of the pedestal (Paragraph 0023), and to provide film cooling (Paragraph 0023, the modification adds pedestals to the skin core passage which have holes which provide film cooling for the turbine engine component. In particular, the modification adds pedestals to Figure 6, 160, 172 which are fed from 50 of Lacy).
Lacy in view of Cunha does not teach the at least one pedestal having an oblong cross section relative to the gas turbine engine, wherein the oblong cross section includes a longest diameter, and said longest diameter is aligned with one of an axis of the turbine engine and a radius of the turbine engine.
However, Tibbott teaches a gas turbine engine (Figure 1, 10) comprising: 
a compressor section (Figure 1, 13, 14); 
a combustor section (Figure 1, 15) fluidly connected to the compressor section by a flowpath (The flowpath through Figure 1, 13, 14, 15, 16, 17, 18); 
a turbine section (Figure 1, 16, 17, 18)  fluidly connected to the combustor section by the flowpath; 
(Figure 2, 30) exposed to a fluid passing through said flowpath (Paragraph 0001 and 0005), the at least one gas turbine engine component including: 
a first surface (Figure 2, 32) and a second surface (Figure 2, 33); and 
and at least one pedestal (Figure 10, 59), the at least one pedestal having an oblong cross section (Figure 10, 59 has an oblong cross section) relative to the gas turbine engine, wherein the oblong cross section includes a longest diameter (The longest diameter of Figure 9, 59b is aligned to the axis of the turbine engine or 59a is aligned to the radius of the turbine engine), and said longest diameter is aligned with one of an axis (Figure 1, X-X) of the turbine engine and a radius (The radius of Figure 1, X-X) of the turbine engine.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Lacy in view of Cunha wherein the at least one pedestal having an oblong cross section relative to the gas turbine engine, wherein the oblong cross section includes a longest diameter, and said longest diameter is aligned with one of an axis of the turbine engine and a radius of the turbine engine as taught by and suggested by Tibbott in order to increase the life of the airfoil (Paragraph 0009, the modification uses the shapes of the pedestal of Tibbott).
Regarding claim 15 (Please note that this is a second interpretation), Lacy in view of Cunha and Tibbott teach the invention as claimed.
Lacy does not disclose a film cooling hole defined within said at least one pedestal, the film cooling hole providing a flow path between said at least one cooling passage to said first surface. 
However, Cunha teaches a film cooling hole (Figure 2, 44) defined within said at least one pedestal, the film cooling hole providing a flow path between said at least one cooling passage to said first surface (Paragraph 0023).
(Paragraph 0015), to provide film and convection cooling of the pedestal (Paragraph 0023), and to provide film cooling (Paragraph 0023, this is the same modification as claim 14).
Regarding claim 16 (Please note that this is a second interpretation), Lacy in view of Cunha and Tibbott teach the invention as claimed.
Lacy further discloses wherein the at least one cooling passage includes a first cooling passage (Figure 6, 50) and a second cooling passage (Figure 6, 161).
Lacy does not disclose the at least one pedestal connects an interior surface of the first cooling passage to said first surface.
However, Cunha teaches wherein the at least one cooling passage includes a first cooling passage (The cooling path of Annotated Figure 1, labeled inner air plenum) and a second cooling passage (The inlet of Paragraph 0017), and the at least one pedestal connects an interior surface (The interior surface where Figure 3, 44 begins. Paragraph 0023) of the first cooling passage to said first surface.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Lacy wherein the at least one pedestal connects an interior surface of the first cooling passage to said first surface as taught by and suggested by Cunha in order to increase convective cooling efficiency (Paragraph 0015), to provide film and convection cooling of the pedestal (Paragraph 0023), and to provide film cooling (Paragraph 0023, this is the same modification as claim 14).
Regarding claim 18 (Please note that this is a second interpretation), Lacy in view of Cunha and Tibbott teach the invention as claimed.
(The cooling airflow from Figure 5, 50 which feeds 161. The first cooling air flow is the airflow from the left pair of Figure 2, 56), and the skin core passage receives a third cooling air flow from the second cooling passage (The cooling airflow from Figure 6, 161 which feeds 160, 172).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacy in view of Cunha and Tibbott as applied to claim 10 above, and further in view of Allen (US 4073599 as referenced in OA dated 12/22/2020).
Regarding claim 11, Lacy in view of Cunha and Tibbott teach the invention as claimed.
Lacy in view of Cunha and Tibbott does not teach wherein a remainder of the coolant entering the skin core passage exits the skin core passage at a radially outward facing surface of the turbine engine component.
However, Allen teaches a turbine engine component (Figure 1) comprising: 
a fore edge (Figure 2, 16) connected to an aft edge (Figure 2, 48) via a first surface (Figure 2, 50) and a second surface (Figure 2, 58); 
a plurality of cooling passages (Figure 1, 22 and 36) defined within the turbine engine component; 
a core passage (Figure 1, 38, 40, 42, 44, 46, and Figure 2, 86) defined immediately adjacent said first surface; and 
at least one pedestal (The pedestals shown in Figure 1, 42) interrupting a flow path through said core passage (The flow through Figure 1, 42);
wherein a portion (The portion of coolant through Figure 1, 46) of a coolant (The air in Column 1, line 11-16) entering said core passage exits said core passage at the aft edge;
(The flow through Figure 2, 86) of the coolant entering the core passage exits the core passage at a radially outward facing surface (The radially outward facing surface where Figure 2, 86 is located) of the turbine engine component.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Lacy in view of Cunha and Tibbott wherein a remainder of the coolant entering the skin core passage exits the skin core passage at a radially outward facing surface of the turbine engine component as taught by and suggested by Allen because it has been held that applying a known technique, in this case Allen’s cooling hole on the tip of the turbine engine component according to the steps described immediately above, to a known device, in this case, Lacy in view of Cunha’s turbine engine component, ready for improvement to yield predictable results, in this case cooling the tip of the turbine engine component, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification adds a branching passage off Figure 6, 162 of Lacy which leads to the tip of the turbine engine component).
Lacy in view of Cunha and Tibbott and Allen does not teach at least 80% (but less than 100%) of the coolant entering said skin core passage exits said skin core passage at the aft edge and a remainder (of 0 to 20%) of the coolant entering the skin core passage exits the skin core passage at a radially outward facing surface.
However, Allen teaches in column 4, line 14-20 and column 2, line 36-38 that the size of the restricted opening on the radially outward facing surface is a results-effective variable that controls the portion of the coolant through the radially outward facing surface which is a results-effective variable that controls the portion of the coolant through the trailing edge which is a results-effective variable that controls the cooling of the trailing edge.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the portions of the coolant through the radially outward facing (but less than 100%) of the coolant entering said skin core passage exits said skin core passage at the aft edge and a remainder (of 0 to 20%) of the coolant entering the skin core passage exits the skin core passage at a radially outward facing surface is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Lacy in view of Cunha and Tibbott and Allen wherein at least 80% (but less than 100%) of the coolant entering said skin core passage exits said skin core passage at the aft edge and a remainder (of 0 to 20%) of the coolant entering the skin core passage exits the skin core passage at a radially outward facing surface in order to optimize the cooling of the trailing edge.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 4, 5, 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2 of U.S. Patent No. 10502066 (as referenced in OA dated . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer..
Regarding claim 4 of the instant application, claim 1 of U.S. Patent No. 10502066 discloses a turbine engine component (The component of claim 1) comprising: 
a fore edge (The fore edge of claim 1) connected to an aft edge (The aft edge of claim 1) via a first surface (The first surface of claim 1) and a second surface (The second surface of claim 1);
a plurality of cooling passages (The plurality of cooling passages of claim 1) defined within the turbine engine component; 
a skin core passage (The skin core passage of claim 1) defined immediately adjacent said first surface; 
at plurality of pedestals (The at least one pedestal of claim 1.  At least one pedestal includes 2, 3, 4, pedestals which are a plurality of pedestals) interrupting a flow path (The flow path through the skin core passage of claim 1) through said skin core passage, the plurality of pedestals being distributed through the skin core passage; 
at least one pedestal in the plurality of pedestals includes a film cooling hole (The film cooling hole of claim 1) defined at least partially within the at least one pedestal, the film cooling hole connecting one of said plurality of cooling passages to said first surface;
(The first cooling air flow path of claim 1) of the plurality of cooling passages internal to said turbine engine component to said first surface, 
wherein said skin core passage receives cooling air from a second cooling air flow path (The second cooling air flow path of claim 1) of the plurality of cooling passages internal to said turbine engine component, and
wherein said second cooling air flow path is a low pressure cooling air flow path (The low pressure cooling air flow path) relative to said first cooling air flow path.
Regarding claim 5 of the instant application, claim 1 of U.S. Patent No. 10502066 discloses a turbine engine component (The component of claim 1) comprising: 
a fore edge (The fore edge of claim 1) connected to an aft edge (The aft edge of claim 1) via a first surface (The first surface of claim 1) and a second surface (The second surface of claim 1); 
a plurality of cooling passages (The plurality of cooling passages of claim 1) defined within the turbine engine component; 
a skin core passage (The skin core passage of claim 1) defined immediately adjacent said first surface; 
a plurality of pedestals (The at least one pedestal of claim 1.  At least one pedestal includes 2, 3, 4, pedestals which are a plurality of pedestals) interrupting a flow path (The flow path through the skin core passage of claim 1) through said skin core passage, the plurality of pedestals being distributed through the skin core passage; and 
at least one pedestal in the plurality of pedestals includes a film cooling hole (The film cooling hole of claim 1) defined at least partially within the at least one pedestal, the film cooling hole connecting one of said plurality of cooling passages to said first surface; and 
wherein one of said plurality of cooling passages is connected to said first surface via said film cooling hole and has a higher cooling air pressure than a cooling air pressure of said (The second cooling air flow path is a low pressure cooling air flow path with respect to the first cooling air flow path, so that the skin core passage has a lower pressure than the first cooling air flow path).
Regarding claim 6 of the instant application, U.S. Patent No. 10502066 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 10502066 further discloses wherein said at least one pedestal has an oblong cross section (The oblong cross section of claim 2) relative to a turbine engine (The turbine engine of claim 2) including the turbine engine component.

Claim 7, 9, 10, 12-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8, 9, 10, 11,  of U.S. Patent No. 10502066 (as referenced in OA dated 12/22/2020) in view of Tibbott.
Regarding claim 7 of the instant application, claim 1 of U.S. Patent No. 10502066 discloses a turbine engine component (The component of claim 1) comprising: 
a fore edge (The fore edge of claim 1) connected to an edge (The aft edge of claim 1) via a first surface (The first surface of claim 1) and a second surface (The second surface of claim 1);  
a plurality of cooling passages (The plurality of cooling passages of claim 1) defined within the turbine engine component; 
a skin core passage (The skin core passage of claim 1) defined immediately adjacent said first surface; and 
at least one pedestal (The at least one pedestal of claim 1) interrupting a flow path (the flow path through the skin core passage of claim 1) through said skin core passage, the at least on pedestal having a cross section (The cross section of the pedestal).
Claim 1 of U.S. Patent No. 10502066 does not disclose the at least one pedestal having an oblong cross section relative to a turbine engine including the turbine engine component; and 
However, Tibbott teaches a turbine engine component (Figure 2, 30) comprising: 
a fore edge (Figure 2, 35) connected to an aft edge (Figure 2, 37) via a first surface (Figure 2, 32) and a second surface (Figure 2, 33); 
at least one pedestal (Figure 10, 59) interrupting a flow path through a passage (The radial flow path through Figure 2, 30);
wherein said at least one pedestal has an oblong cross section  (Figure 10, 59 has an oblong cross section) relative to a turbine engine (Figure 1, 10) including the turbine engine component;
wherein said oblong cross section includes a longest diameter (The longest diameter of Figure 9, 59b is aligned to the axis of the turbine engine or 59a is aligned to the radius of the turbine engine), and said longest diameter is aligned with one of axis (Figure 1, X-X) of the turbine engine and a radius (The radius of Figure 1, X-X) of the turbine engine.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of claim 1 of U.S. Patent No. 10502066 wherein the at least one pedestal having an oblong cross section relative to a turbine engine including the turbine engine component; and wherein said oblong cross section includes a longest diameter, and said longest diameter is aligned with one of axis of the turbine engine and a radius of the turbine engine as taught by and suggested by Tibbott in order to increase the life of the airfoil (Paragraph 0009, the modification uses the shapes of the pedestal of Tibbott).
Regarding claim 9 of the instant application, U.S. Patent No. 10502066 in view of Tibbott teach the invention as claimed.
Claim 5 of U.S. Patent No. 10502066 further discloses wherein each of said at least one pedestal has the cross section (The cross section of claim 5) along a direction of flow (The direction of flow claim 5) through the skin core passage.

However, Tibbott teaches wherein each of said at least one pedestal has the oblong cross section (The cross section of Figure 10, 59) along a direction of flow (The up direction of Figure 9, A) through the skin core passage, the cross section being one of an oval (The cross-section is an oval), a triangle, a rhombus, and an airfoil .
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of claim 5 of U.S. Patent No. 10502066 wherein each of said at least one pedestal has the oblong cross section along a direction of flow through the skin core passage, the oblong cross section being one of an oval, a triangle, a rhombus, and an airfoil as taught by and suggested by Tibbott in order to increase the life of the airfoil (Paragraph 0009, this is the same modification as claim 7).
Regarding claim 10 of the instant application, U.S. Patent No. 10502066 in view of Tibbott teach the invention as claimed.
Claim 6 of U.S. Patent No. 10502066 further discloses wherein at least 80% of a coolant (The coolant of claim 6) entering said skin core passage exits said skin core passage at the aft edge.
Regarding claim 12 of the instant application, U.S. Patent No. 10502066 in view of Tibbott teach the invention as claimed.
Claim 8 of U.S. Patent No. 10502066 further discloses wherein the turbine engine component is one of a blade outer air seal, a combustor liner, a blade, and a vane (The components of claim 8).
Regarding claim 13 of the instant application, U.S. Patent No. 10502066 in view of Tibbott teach the invention as claimed.
(The second or later turbine stage of claim 9).
Regarding claim 14 of the instant application, claim 10 of U.S. Patent No. 10502066 discloses a gas turbine engine (The gas turbine engine of claim 10) comprising: 
a compressor section (The compressor section of claim 10); 
a combustor section (The combustor section of claim 10) fluidly connected to the compressor section by a flowpath (The flowpath of claim 10); 
a turbine section (The turbine section of claim 10) fluidly connected to the combustor section by the flowpath; 
at least one gas turbine engine component (The at least one gas turbine engine component of claim 10) exposed to a fluid (The fluid of claim 10) passing through said flowpath, the at least one gas turbine engine component including: 
a first surface and a second surface (The first and second surface of claim 10); 
at least one cooling passage (The at least one cooling passage of claim 10) defined within the at least one gas turbine engine component; a skin core passage (The skin core passage of claim 10) defined immediately adjacent said first surface; and 
at least one pedestal (The at least one pedestal of claim 10) interrupting a flow path (The flow path of claim 10) through said skin core passage, the at least one pedestal connecting an interior surface (The interior surface of claim 10) of said at least one cooling passage to said first surface.
Claim 10 of U.S. Patent No. 10502066 does not disclose the at least one pedestal having an oblong cross section relative to the gas turbine engine, wherein the oblong cross section includes a longest diameter, and said longest diameter is aligned with one of an axis of the turbine engine and a radius of the turbine engine.
However, Tibbott teaches a gas turbine engine (Figure 1, 10) comprising: 
a compressor section (Figure 1, 13, 14); 
(Figure 1, 15) fluidly connected to the compressor section by a flowpath (The flowpath through Figure 1, 13, 14, 15, 16, 17, 18); 
a turbine section (Figure 1, 16, 17, 18)  fluidly connected to the combustor section by the flowpath; 
at least one gas turbine engine component (Figure 2, 30) exposed to a fluid passing through said flowpath (Paragraph 0001 and 0005), the at least one gas turbine engine component including: 
a first surface (Figure 2, 32) and a second surface (Figure 2, 33); and 
and at least one pedestal (Figure 10, 59), the at least one pedestal having an oblong cross section (Figure 10, 59 has an oblong cross section) relative to the gas turbine engine, wherein the oblong cross section includes a longest diameter (The longest diameter of Figure 9, 59b is aligned to the axis of the turbine engine or 59a is aligned to the radius of the turbine engine), and said longest diameter is aligned with one of an axis (Figure 1, X-X) of the turbine engine and a radius (The radius of Figure 1, X-X) of the turbine engine.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of claim 10 of U.S. Patent No. 10502066 wherein the at least one pedestal having an oblong cross section relative to the gas turbine engine, wherein the oblong cross section includes a longest diameter, and said longest diameter is aligned with one of an axis of the turbine engine and a radius of the turbine engine as taught by and suggested by Tibbott in order to increase the life of the airfoil (Paragraph 0009, the modification uses the shapes of the pedestal of Tibbott).
Regarding claim 15 of the instant application, U.S. Patent No. 10502066 in view of Tibbott teach the invention as claimed.
Claim 11 of U.S. Patent No. 10502066 further discloses a film cooling hole (The film cooling hole of claim 11) defined within said at least one pedestal, the film cooling hole (The flow path of claim 11) between said at least one cooling passage to said first surface.
Regarding claim 16 of the instant application, U.S. Patent No. 10502066 in view of Tibbott teach the invention as claimed.
Claim 10 of U.S. Patent No. 10502066 further discloses wherein the at least one cooling passage includes a first cooling passage and a second cooling passage (The first and second cooling passage of claim 10), and the at least one pedestal connects an interior surface (The interior surface of claim 10) of the first cooling passage to said first surface.
Regarding claim 17 of the instant application, U.S. Patent No. 10502066 in view of Tibbott teach the invention as claimed.
Claim 10 of U.S. Patent No. 10502066 further discloses wherein the first cooling passage receives a first cooling air flow from a first source (The cooling airflow from the first source of claim 10), the second cooling passage receives a second cooling air flow from a second source (The cooling airflow from the second source of claim 10), and wherein the skin core passage receives cooling air from the second cooling passage.

Allowable Subject Matter
Claim 4 and 5 would be allowable if the nonstatutory double patenting rejection set forth in this Office action is overcome. See MPEP 804.02.

Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive. 
Applicant asserts there are no art rejections for claim 7 and 8.  The OA dated 12/22/2020 has art rejections for both claims 7 and 8.  Claims 7 and 8 were rejected under 35 U.S.C. 103 on pages 16-18 of the OA dated 12/22/2020. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741